


Exhibit 10(a)

 

[g57452kk01i001.jpg]

 51 West 52nd Street

 New York, NY 10019

 

Martin D. Franks

 

 

Dear Marty:

 

As of September 1, 2007

 

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:

 

1.           Term. The term of your employment under this Agreement shall
commence on September 1, 2007 and, unless terminated by CBS or you pursuant to
paragraph 8 or because of your death or Disability (as defined below), shall
continue through and until August 31, 2010.  The period from September 1, 2007
through August 31, 2010 is referred to as the “Term” notwithstanding any earlier
termination of your employment for any reason.

 

2.                                          Duties.  You agree to devote your
entire business time, attention and energies to the business of CBS.  You will
be Executive Vice President, Planning, Policy and Government Affairs and you
agree to perform all duties reasonable and consistent with that office as the
President and Chief Executive Officer of CBS (the “CEO”) or other individual
designated by the CEO may assign to you from time to time.  Your duties
presently include oversight of: the Corporation’s activities in Washington as
well as with state and local governments; CBS’s Corporate philanthropy, CBS’s
Standards and Practices department; relations with multi-channel video providers
and retransmission consent negotiations.

 


3.                                          COMPENSATION.


(A)                               SALARY.  FOR ALL THE SERVICES RENDERED BY YOU
IN ANY CAPACITY UNDER THIS AGREEMENT, CBS AGREES TO PAY YOU BASE SALARY
(“SALARY”) EFFECTIVE SEPTEMBER 1, 2007 AT THE RATE OF SEVEN HUNDRED THOUSAND
DOLLARS ($700,000) PER ANNUM, LESS APPLICABLE DEDUCTIONS AND WITHHOLDING TAXES,
IN ACCORDANCE WITH CBS’S PAYROLL PRACTICES AS THEY MAY EXIST FROM TIME TO TIME. 
DURING THE REMAINDER OF THE TERM OF THIS

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 2

 

 


AGREEMENT, YOUR SALARY MAY BE INCREASED, AND SUCH INCREASE, IF ANY, SHALL BE
MADE AT A TIME, AND IN AN AMOUNT, THAT CBS SHALL DETERMINE IN ITS SOLE
DISCRETION.

(b)                              Bonus Compensation.  You also shall be eligible
to receive annual bonus compensation (“Bonus”) during your employment with CBS
under this Agreement, determined and payable as follows:

 


(I)                                 YOUR BONUS FOR EACH CALENDAR YEAR DURING
YOUR EMPLOYMENT WITH CBS UNDER THIS AGREEMENT WILL BE DETERMINED IN ACCORDANCE
WITH THE GUIDELINES OF THE CBS SHORT-TERM INCENTIVE PROGRAM (THE “STIP”), AS
SUCH GUIDELINES MAY BE AMENDED FROM TIME TO TIME WITHOUT NOTICE IN THE SOLE
DISCRETION OF CBS.


(II)                              BEGINNING IN CALENDAR YEAR 2007, YOUR TARGET
BONUS (“TARGET BONUS”) FOR EACH OF THE REMAINING CALENDAR YEARS IN THE TERM
SHALL BE 70% OF YOUR SALARY AS IN EFFECT ON NOVEMBER 1ST OF SUCH YEAR OR THE
LAST DAY OF THE TERM, IF EARLIER. SUCH TARGET MAY BE INCREASED, BUT NOT
DECREASED, BY CBS IN ITS SOLE DISCRETION. YOUR BONUS FOR ANY OF THOSE CALENDAR
YEARS MAY BE SUBJECT TO PRORATION FOR THE PORTION OF SUCH CALENDAR YEAR THAT YOU
WERE EMPLOYED BY CBS.


(III)                         YOUR BONUS FOR ANY CALENDAR YEAR SHALL BE PAYABLE,
LESS APPLICABLE DEDUCTIONS AND WITHHOLDING TAXES, BY FEBRUARY 28TH OF THE
FOLLOWING YEAR.

(c)                               Long-Term Incentive Compensation.  You shall
be eligible to receive annual grants of long-term incentive compensation under
the CBS long-term management incentive plan as may be amended from time to time
without notice in the sole discretion of CBS. Beginning in 2008, you shall have
a “Target” long-term incentive value equal to One Million Two Hundred Thousand
Dollars ($1,200,000).  The precise amount, form and timing of any such long-term
incentive award, if any, shall be determined in the sole discretion of the CBS
Compensation Committee.

 

4.                                    Benefits.  You shall participate in such
vacation, medical, dental, life insurance, long-term disability insurance,
retirement, long-term incentive and other plans as CBS may have or establish
from time to time and in which you would be entitled to participate under the
terms of the plan.  This provision, however, shall not be construed to either
require CBS to establish any welfare, compensation or long-term incentive plans,
or to prevent the modification or termination of any plan once established, and
no action or inaction with respect to any plan shall affect this Agreement.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 3

 

 

5.                                    Business Expenses.  During your employment
under this Agreement, CBS shall reimburse you for such reasonable travel and
other expenses incurred in the performance of your duties as are customarily
reimbursed to CBS executives at comparable levels. CBS acknowledges that your
business expense reimbursement requests will reflect the fact that you perform
duties in both the Washington D.C. office and the New York City headquarters
office on a regular and recurring basis.

 


6.                              NON-COMPETITION, CONFIDENTIAL INFORMATION, ETC.

 

(a)                               Non-Competition.  You agree that your
employment with CBS is on an exclusive basis and that, while you are employed by
CBS, or any of its subsidiaries, you will not engage in any other business
activity which is in conflict with your duties and obligations (including your
commitment of time) under this Agreement.  You further agree that, during the
Non-Compete Period (as defined below), you shall not directly or indirectly
engage in or participate in (or negotiate or sign any agreement to engage in or
participate in), whether as an owner, partner, stockholder, officer, employee,
director, agent of or consultant for, any business which at such time is
competitive with any business of CBS, or any of its subsidiaries, without the
written consent of CBS; provided, however, that this provision shall not prevent
you from investing as less than a one (1%) percent stockholder in the securities
of any company listed on a national securities exchange or quoted on an
automated quotation system. The Non-Compete Period shall cover the period during
your employment with CBS and shall continue following the termination of your
employment for any reason, including by expiration of this Agreement for the
greater of: (i) six (6) months; or (ii) for so long as any payments are made to
you pursuant to paragraph 8(d) subject to CBS’s acceptance of your written
request pursuant to paragraph 6(j) which relates to the opportunity to request
that CBS in its sole discretion terminate your obligations under this paragraph
6(a) in exchange for waiving your right to certain compensation and benefits.

 

(b)                              Confidential Information.  You agree that,
during the Term and at any time thereafter, (i) you shall not use for any
purpose other than the duly authorized business of CBS, or disclose to any third
party, any information relating to CBS, or any of CBS’s affiliated companies
which is non-public, confidential or proprietary to CBS or any of CBS’s
affiliated companies (“Confidential Information”), including any trade secret or
any written (including in any electronic form) or oral communication
incorporating Confidential Information in any way (except as may be required by
law or in the performance of your duties under this Agreement consistent with
CBS’s policies); and (ii) you will comply with any and all confidentiality
obligations of CBS to a third party, whether arising under a written agreement
or otherwise.  Information shall not be deemed Confidential Information which
(x) is or becomes generally available to the

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 4

 

 

public other than as a result of a disclosure by you or at your direction or by
any other person who directly or indirectly receives such information from you,
or (y) is or becomes available to you on a non-confidential basis from a source
which is entitled to disclose it to you.

 


(C)                               NO SOLICITATION, ETC.  YOU AGREE THAT, WHILE
EMPLOYED BY CBS AND FOR THE GREATER OF TWELVE (12) MONTHS THEREAFTER OR FOR SO
LONG AS CBS IS MAKING ANY PAYMENTS, TO YOU PURSUANT TO PARAGRAPH 8(D), YOU SHALL
NOT, DIRECTLY OR INDIRECTLY:

 


(I)                                 EMPLOY OR SOLICIT THE EMPLOYMENT OF ANY
PERSON WHO IS THEN OR HAS BEEN WITHIN TWELVE (12) MONTHS PRIOR THERETO, AN
EMPLOYEE OF CBS,  OR ANY OF CBS’S AFFILIATED COMPANIES; OR


(II)                              DO ANY ACT OR THING TO CAUSE, BRING ABOUT, OR
INDUCE ANY INTERFERENCE WITH, DISTURBANCE TO, OR INTERRUPTION OF ANY OF THE
THEN-EXISTING RELATIONSHIPS (WHETHER OR NOT SUCH RELATIONSHIPS HAVE BEEN REDUCED
TO FORMAL CONTRACTS) OF CBS, OR ANY OF CBS’S AFFILIATED COMPANIES WITH ANY
CUSTOMER, EMPLOYEE, CONSULTANT OR SUPPLIER.


(D)                             CBS OWNERSHIP.  THE RESULTS AND PROCEEDS OF YOUR
SERVICES UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY WORKS OF
AUTHORSHIP RESULTING FROM YOUR SERVICES DURING YOUR EMPLOYMENT WITH CBS, AND/OR
ANY OF CBS’S AFFILIATED COMPANIES AND ANY WORKS IN PROGRESS RESULTING FROM SUCH
SERVICES, SHALL BE WORKS-MADE-FOR-HIRE AND CBS SHALL BE DEEMED THE SOLE OWNER
THROUGHOUT THE UNIVERSE OF ANY AND ALL RIGHTS OF EVERY NATURE IN SUCH WORKS,
WHETHER SUCH RIGHTS ARE NOW KNOWN OR HEREAFTER DEFINED OR DISCOVERED, WITH THE
RIGHT TO USE THE WORKS IN PERPETUITY IN ANY MANNER CBS DETERMINES IN ITS SOLE
DISCRETION WITHOUT ANY FURTHER PAYMENT TO YOU.  IF, FOR ANY REASON, ANY OF SUCH
RESULTS AND PROCEEDS ARE NOT LEGALLY DEEMED A WORK-MADE-FOR-HIRE AND/OR THERE
ARE ANY RIGHTS IN SUCH RESULTS AND PROCEEDS WHICH DO NOT ACCRUE TO CBS UNDER THE
PRECEDING SENTENCE, THEN YOU HEREBY IRREVOCABLY ASSIGN AND AGREE TO ASSIGN ANY
AND ALL OF YOUR RIGHT, TITLE AND INTEREST THERETO, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL COPYRIGHTS, PATENTS, TRADE SECRETS, TRADEMARKS AND/OR
OTHER RIGHTS OF EVERY NATURE IN THE WORK, WHETHER NOW KNOWN OR HEREAFTER DEFINED
OR DISCOVERED, AND CBS SHALL HAVE THE RIGHT TO USE THE WORK IN PERPETUITY
THROUGHOUT THE UNIVERSE IN ANY MANNER CBS DETERMINES IN ITS SOLE DISCRETION
WITHOUT ANY FURTHER PAYMENT TO YOU.  YOU SHALL, AS MAY BE REQUESTED BY CBS FROM
TIME TO TIME, DO ANY AND ALL THINGS WHICH CBS MAY DEEM USEFUL OR DESIRABLE TO
ESTABLISH OR DOCUMENT CBS’S RIGHTS IN ANY SUCH RESULTS AND PROCEEDS, INCLUDING,
WITHOUT LIMITATION, THE EXECUTION OF APPROPRIATE COPYRIGHT, TRADEMARK AND/OR
PATENT APPLICATIONS, ASSIGNMENTS OR SIMILAR DOCUMENTS AND, IF YOU ARE
UNAVAILABLE OR UNWILLING TO EXECUTE SUCH DOCUMENTS, YOU HEREBY IRREVOCABLY
DESIGNATE THE PRESIDENT AND CEO, CBS CORPORATION OR HIS DESIGNEE AS YOUR
ATTORNEY-IN-FACT WITH THE POWER TO EXECUTE SUCH DOCUMENTS ON YOUR BEHALF.  TO
THE EXTENT YOU HAVE ANY RIGHTS IN THE RESULTS AND PROCEEDS

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 5

 

 


OF YOUR SERVICES UNDER THIS AGREEMENT THAT CANNOT BE ASSIGNED AS DESCRIBED
ABOVE, YOU UNCONDITIONALLY AND IRREVOCABLY WAIVE THE ENFORCEMENT OF SUCH
RIGHTS.  THIS PARAGRAPH 6(D) IS SUBJECT TO, AND DOES NOT LIMIT, RESTRICT, OR
CONSTITUTE A WAIVER BY CBS OF ANY OWNERSHIP RIGHTS TO WHICH CBS MAY BE ENTITLED
BY OPERATION OF LAW BY VIRTUE OF BEING YOUR EMPLOYER.


(E)                               LITIGATION.


(I)                                 YOU AGREE THAT DURING THE TERM, AND FOR THE
GREATER OF: (I) SIX (6) MONTHS THEREAFTER; OR (II) DURING THE PENDENCY OF ANY
LITIGATION OR OTHER PROCEEDING, (X) YOU SHALL NOT COMMUNICATE WITH ANYONE (OTHER
THAN YOUR OWN ATTORNEYS AND TAX ADVISORS), EXCEPT TO THE EXTENT NECESSARY IN THE
PERFORMANCE OF YOUR DUTIES UNDER THIS AGREEMENT, WITH RESPECT TO THE FACTS OR
SUBJECT MATTER OF ANY PENDING OR POTENTIAL LITIGATION, OR REGULATORY OR
ADMINISTRATIVE PROCEEDING INVOLVING CBS, OR ANY OF CBS’S AFFILIATED COMPANIES,
OTHER THAN ANY LITIGATION OR OTHER PROCEEDING IN WHICH YOU ARE A
PARTY-IN-OPPOSITION, WITHOUT GIVING PRIOR NOTICE TO CBS OR ITS COUNSEL; AND (Y)
IN THE EVENT THAT ANY OTHER PARTY ATTEMPTS TO OBTAIN INFORMATION OR DOCUMENTS
FROM YOU WITH RESPECT TO SUCH MATTERS, EITHER THROUGH FORMAL LEGAL PROCESS SUCH
AS A SUBPOENA OR BY INFORMAL MEANS SUCH AS INTERVIEWS, YOU SHALL PROMPTLY NOTIFY
CBS’S COUNSEL BEFORE PROVIDING ANY INFORMATION OR DOCUMENTS.

 

(ii)                                You agree to cooperate with CBS and its
attorneys, both during and after the termination of your employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which you were involved prior to the termination of your employment. 
Your cooperation shall include, without limitation, providing assistance to
CBS’s counsel, experts or consultants, and providing truthful testimony in
pretrial and trial or hearing proceedings.  In the event that your cooperation
is requested after the termination of your employment, CBS will (x) seek to
minimize interruptions to your schedule to the extent consistent with its
interests in the matter; and (y) reimburse you for all reasonable and
appropriate out-of-pocket expenses actually incurred by you in connection with
such cooperation upon reasonable substantiation of such expenses.

 

(iii)                             You agree that during the Term and at any time
thereafter, to the fullest extent permitted by law, you will not testify
voluntarily in any lawsuit or other proceeding which directly or indirectly
involves CBS, or any of CBS’s affiliated companies, or which may create the
impression that such testimony is endorsed or approved

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 6

 

 

by CBS, or any of CBS’s affiliated companies, without advance notice (including
the general nature of the testimony) to and, if such testimony is without
subpoena or other compulsory legal process the approval of, the Executive Vice
President and General Counsel, CBS Corporation.

 

(f)                                  No Right to Give Interviews or Write Books,
Articles, Etc.  During the Term, except as authorized by CBS, you shall not (i)
give any interviews or speeches, or (ii) prepare or assist any person or entity
in the preparation of any books, articles, television or motion picture
productions or other creations, in either case, concerning CBS, or any of CBS’s
affiliated companies or any of their respective officers, directors, agents,
employees, suppliers or customers.

 

(g)                               Return of Property.  All documents, data,
recordings, or other property, whether tangible or intangible, including all
information stored in electronic form, obtained or prepared by or for you and
utilized by you in the course of your employment with CBS shall remain the
exclusive property of CBS.  In the event of the termination of your employment
for any reason, CBS reserves the right, to the extent permitted by law and in
addition to any other remedy CBS may have, to deduct from any monies otherwise
payable to you the following:  (i) all amounts you may owe to CBS, or any of
CBS’s affiliated companies at the time of or subsequent to the termination of
your employment with CBS; and (ii) the value of the CBS property which you
retain in your possession after the termination of your employment with CBS.  In
the event that the law of any state or other jurisdiction requires the consent
of an employee for such deductions, this Agreement shall serve as such consent.

 

(h)                               Non-Disparagement.  You agree that, during the
Term and for one year thereafter, you shall not, in any communications with the
press or other media or any customer, client or supplier of CBS, or any of CBS’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of CBS, or any of CBS’s affiliated companies or any of their
respective directors or senior officers.

 

(i)                                   Injunctive Relief.  CBS has entered into
this Agreement in order to obtain the benefit of your unique skills, talent, and
experience.  You acknowledge and agree that any violation of paragraphs 6(a)
through (h) of this Agreement will result in irreparable damage to CBS, and,
accordingly, CBS may obtain injunctive and other equitable relief for any breach
or threatened breach of such paragraphs, in addition to any other remedies
available to CBS.

 

(j)                                  Survival; Modification of Terms.  Your
obligations under paragraphs 6(a) through (i) shall remain in full force and
effect for the entire period provided therein notwithstanding the termination of
your employment under this Agreement for any reason or the expiration of the
Term; provided, however, that your obligations under paragraph 6(a) (but not
under any other provision of this Agreement)

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 7

 

 

shall cease if: (x) CBS terminates your employment without Cause and (y) you
provide CBS a written notice indicating your desire to waive your right to
receive, or to continue to receive, termination payments and benefits under
paragraph 8(d)(i) through (iii), and (z) CBS notifies you that it has, in its
sole discretion, accepted your request.  You and CBS agree that the restrictions
and remedies contained in paragraphs 6(a) through (i) are reasonable and that it
is your intention and the intention of CBS that such restrictions and remedies
shall be enforceable to the fullest extent permissible by law.  If a court of
competent jurisdiction shall find that any such restriction or remedy is
unenforceable but would be enforceable if some part were deleted or the period
or area of application reduced, then such restriction or remedy shall apply with
the modification necessary to make it enforceable.  You acknowledge that CBS
conducts its business operations around the world and has invested considerable
time and effort to develop the international brand and goodwill associated with
the “CBS” name.  To that end, you further acknowledge that the obligations set
forth in this paragraph 6 are by necessity international in scope and necessary
to protect the international operations and goodwill of CBS and its affiliated
companies.

7.                                    Disability.  In the event that you become
“disabled” within the meaning of such term under CBS’s Short-Term Disability
(“STD”) program and its Long-Term Disability (“LTD”) program while employed
during the Term (such condition is referred to as a “Disability”), you will
receive compensation under the STD program in accordance with its terms. 
Thereafter, you will be eligible to receive benefits under the LTD program in
accordance with its terms.  If you have not returned to work by December 31st of
a calendar year during the Term, you will receive bonus compensation for the
calendar year(s) during the Term in which you receive compensation under the STD
program, determined as follows:

 


(I)                                 FOR THE PORTION OF THE CALENDAR YEAR FROM
JANUARY 1ST UNTIL THE DATE ON WHICH YOU FIRST RECEIVE COMPENSATION UNDER THE STD
PROGRAM, BONUS COMPENSATION SHALL BE DETERMINED IN ACCORDANCE WITH THE STIP
(I.E., BASED UPON CBS’S ACHIEVEMENT OF ITS GOALS AND CBS’S GOOD FAITH ESTIMATE
OF YOUR ACHIEVEMENT OF YOUR PERSONAL GOALS) AND PRORATED FOR SUCH PERIOD; AND


(II)                            FOR ANY SUBSEQUENT PORTION OF THAT CALENDAR YEAR
AND ANY PORTION OF THE FOLLOWING CALENDAR YEAR IN WHICH YOU RECEIVE COMPENSATION
UNDER THE STD PROGRAM, BONUS COMPENSATION SHALL BE IN AN AMOUNT EQUAL TO YOUR
TARGET BONUS AND PRORATED FOR SUCH PERIOD(S).

Subject to paragraph 19 hereof, bonus compensation under this paragraph 7 shall
be paid, less applicable deductions and withholding taxes, by February 28th of
the year(s) following the year as to which such bonus compensation is payable.
You will not receive bonus compensation for any portion of the calendar
year(s) during the Term

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 8

 

 

while you receive benefits under the LTD program. For the periods that you
receive compensation and benefits under the STD and LTD programs, such
compensation and benefits and the bonus compensation provided under this
paragraph 7 are in lieu of Salary and Bonus under paragraphs 3(a) and (b).

8.                                    Termination.


(A)                               TERMINATION FOR CAUSE.  CBS MAY, AT ITS
OPTION, TERMINATE YOUR EMPLOYMENT UNDER THIS AGREEMENT FORTHWITH FOR CAUSE AND
THEREAFTER SHALL HAVE NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY OBLIGATION TO PAY SALARY OR BONUS OR PROVIDE BENEFITS. 
CAUSE SHALL MEAN: (I) DISHONESTY; (II) EMBEZZLEMENT, FRAUD OR OTHER CONDUCT
WHICH WOULD CONSTITUTE A FELONY OR A MISDEMEANOR INVOLVING FRAUD OR PERJURY;
(III) WILLFUL UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION; (IV) YOUR
FAILURE TO OBEY A MATERIAL LAWFUL DIRECTIVE THAT IS APPROPRIATE TO YOUR POSITION
FROM AN EXECUTIVE(S) IN YOUR REPORTING LINE; (V) YOUR FAILURE TO COMPLY WITH THE
WRITTEN POLICIES OF CBS, INCLUDING THE CBS BUSINESS CONDUCT STATEMENT OR
SUCCESSOR CONDUCT STATEMENT AS THEY APPLY FROM TIME TO TIME; (VI) YOUR MATERIAL
BREACH OF THIS AGREEMENT (INCLUDING ANY REPRESENTATIONS HEREIN); (VII) YOUR
FAILURE (EXCEPT IN THE EVENT OF YOUR DISABILITY) OR REFUSAL TO SUBSTANTIALLY
PERFORM YOUR MATERIAL OBLIGATIONS UNDER THIS AGREEMENT; (VIII) WILLFUL FAILURE
TO COOPERATE WITH A BONA FIDE INTERNAL INVESTIGATION OR INVESTIGATION BY
REGULATORY OR LAW ENFORCEMENT AUTHORITIES OR THE DESTRUCTION OR FAILURE TO
PRESERVE DOCUMENTS OR OTHER MATERIAL REASONABLY LIKELY TO BE RELEVANT TO SUCH AN
INVESTIGATION, OR THE INDUCEMENT OF OTHERS TO FAIL TO COOPERATE OR TO DESTROY OR
FAIL TO PRODUCE DOCUMENTS OR OTHER MATERIAL; OR (IX) CONDUCT WHICH IS CONSIDERED
AN OFFENSE INVOLVING MORAL TURPITUDE UNDER FEDERAL, STATE OR LOCAL LAWS, OR
WHICH MIGHT BRING YOU TO PUBLIC DISREPUTE, SCANDAL OR RIDICULE OR REFLECT
UNFAVORABLY UPON ANY OF CBS’S BUSINESSES OR THOSE WHO CONDUCT BUSINESS WITH CBS
AND ITS AFFILIATED ENTITIES.  CBS WILL GIVE YOU WRITTEN NOTICE PRIOR TO
TERMINATING YOUR EMPLOYMENT PURSUANT TO (IV), (V), (VI), (VII), (VIII) OR (IX)
OF THIS PARAGRAPH 8(A), SETTING FORTH THE NATURE OF ANY ALLEGED FAILURE, BREACH
OR REFUSAL IN REASONABLE DETAIL AND THE CONDUCT REQUIRED TO CURE.  EXCEPT FOR A
FAILURE, BREACH OR REFUSAL WHICH, BY ITS NATURE, CANNOT REASONABLY BE EXPECTED
TO BE CURED, YOU SHALL HAVE TEN (10) BUSINESS DAYS FROM THE GIVING OF SUCH
NOTICE WITHIN WHICH TO CURE ANY FAILURE, BREACH OR REFUSAL UNDER (IV), (V),
(VI), (VII), (VIII) OR (IX) OF THIS PARAGRAPH 8(A); PROVIDED, HOWEVER, THAT, IF
CBS REASONABLY EXPECTS IRREPARABLE INJURY FROM A DELAY OF TEN (10) BUSINESS
DAYS, CBS MAY GIVE YOU NOTICE OF SUCH SHORTER PERIOD WITHIN WHICH TO CURE AS IS
REASONABLE UNDER THE CIRCUMSTANCES.


(B)                              GOOD REASON TERMINATION.  YOU MAY TERMINATE
YOUR EMPLOYMENT UNDER THIS AGREEMENT FOR GOOD REASON AT ANY TIME DURING THE TERM
BY WRITTEN NOTICE TO CBS GIVEN NO MORE THAN THIRTY (30) DAYS AFTER THE
OCCURRENCE OF THE EVENT CONSTITUTING GOOD REASON.  SUCH NOTICE SHALL STATE AN
EFFECTIVE DATE NO EARLIER THAN THIRTY (30) BUSINESS DAYS AND NO LATER THAN SIXTY
(60) DAYS AFTER THE DATE IT IS GIVEN, PROVIDED, THAT


 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 9

 

 


CBS MAY SET AN EARLIER EFFECTIVE DATE FOR YOUR RESIGNATION AT ANY TIME AFTER
RECEIPT OF YOUR NOTICE.  CBS SHALL HAVE THIRTY (30) BUSINESS DAYS FROM THE
RECEIPT OF YOUR NOTICE WITHIN WHICH TO CURE AND, IN THE EVENT OF SUCH CURE, YOUR
NOTICE SHALL BE OF NO FURTHER FORCE OR EFFECT.  GOOD REASON SHALL MEAN WITHOUT
YOUR CONSENT (OTHER THAN IN CONNECTION WITH THE TERMINATION OR SUSPENSION OF
YOUR EMPLOYMENT OR DUTIES FOR CAUSE OR IN CONNECTION WITH PHYSICAL AND MENTAL
INCAPACITY): (I) THE REQUIREMENT THAT YOU REPORT TO AN EXECUTIVE AT A LEVEL
LOWER THAN THE PRESIDENT & CEO OF CBS CORPORATION (CURRENTLY LESLIE MOONVES)
(II) THE MATERIAL BREACH BY CBS OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
INCLUDING A MATERIAL REDUCTION IN THE SCOPE OF YOUR RESPONSIBILITIES AS OUTLINED
IN PARAGRAPH 2 HEREIN, OR TITLE, OR A MATERIAL REDUCTION IN YOUR BASE
COMPENSATION; OR (III) THE REQUIREMENT THAT YOU RELOCATE YOUR PRINICIPAL
RESIDENCE OUTSIDE OF THE METROPOLITAN AREA YOU CURRENTLY RESIDE IN.

(c) Termination Without Cause. CBS may terminate your employment under this
Agreement without Cause at any time during the Term by written notice to you.

 

(d) Termination Payments/Benefits. In the event that your employment terminates
under paragraph 8(b) or 8(c) during the Term hereof, subject to paragraph 19,
you shall thereafter receive, less applicable withholding taxes for the
remainder of the Term as follows:

 

(I)                                 AN AMOUNT EQUAL TO EIGHTEEN (18) MONTHS OF
YOUR THEN CURRENT BASE SALARY PLUS EIGHTEEN (18) MONTHS OF BONUS PAID IN
ACCORDANCE WITH CBS’S THEN EFFECTIVE PAYROLL PRACTICES. THE EIGHTEEN (18) MONTHS
OF BONUS AMOUNT SHALL BE DETERMINED IN TWO PARTS, AS FOLLOWS: (I) FOR THE NUMBER
OF MONTHS THAT YOU WERE ACTIVELY RENDERING SERVICES DURING THE CALENDAR YEAR
PRIOR TO YOUR TERMINATION, AN ACTUAL BONUS AMOUNT SHALL BE DETERMINED IN A
MANNER CONSISTENT WITH OTHER CBS CORPORATE EXECUTIVES AND (II) FOR THE NUMBER OF
MONTHS REMAINING TO ACHIEVE 18 MONTHS, THE BONUS AMOUNT SHALL BE DETERMINED
BASED UPON YOUR “TARGET” BONUS;

 

(II)                              MEDICAL AND DENTAL INSURANCE COVERAGE FOR YOU
AND YOUR ELIGIBLE DEPENDENTS PROVIDED UNDER COMPANY PAID COBRA BENEFITS AT NO
COST TO YOU (EXCEPT AS HEREAFTER DESCRIBED) PURSUANT TO THE CBS BENEFIT PLANS IN
WHICH YOU PARTICIPATED IN AT THE TIME OF YOUR TERMINATION OF EMPLOYMENT FOR A
PERIOD OF EIGHTEEN (18) MONTHS, OR IF EARLIER, THE DATE ON WHICH YOU BECOME
ELIGIBLE FOR MEDICAL OR DENTAL COVERAGE AS THE CASE MAY BE FROM A THIRD PARTY;
PROVIDED, THAT, DURING THE PERIOD THAT CBS PROVIDES YOU WITH THIS COVERAGE, AN
AMOUNT EQUAL TO THE APPLICABLE COBRA PREMIUMS (OR SUCH OTHER AMOUNTS AS MAY BE
REQUIRED BY LAW) WILL BE INCLUDED IN YOUR INCOME FOR TAX PURPOSES TO THE EXTENT
REQUIRED BY LAW AND CBS

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 10

 

 

may withhold taxes from your compensation for this purpose; provided, further,
that you may elect to continue your medical and dental insurance coverage under
COBRA at your own expense for the balance, if any, of the period required by
law; and

 

(III)                           LIFE INSURANCE COVERAGE UNTIL THE END OF THE
TERM PURSUANT TO CBS’S THEN-CURRENT POLICY IN THE AMOUNT THEN FURNISHED TO CBS
EMPLOYEES AT NO COST (THE AMOUNT OF SUCH COVERAGE WILL BE REDUCED BY THE AMOUNT
OF LIFE INSURANCE COVERAGE FURNISHED TO YOU AT NO COST BY A THIRD PARTY
EMPLOYER); PROVIDED, TO THE EXTENT THAT CBS IS UNABLE TO CONTINUE SUCH BENEFITS
BECAUSE OF UNDERWRITING ON THE PLAN TERM, CBS SHALL PROVIDE YOU WITH
ECONOMICALLY EQUIVALENT BENEFITS DETERMINED ON AN AFTER-TAX BASIS (TO THE EXTENT
SUCH BENEFIT WAS NON-TAXABLE).

 

(IV)                          THE FOLLOWING WITH RESPECT TO LONG-TERM INCENTIVE
AWARDS GRANTED TO YOU UNDER THE CBS 2004 LONG-TERM MANAGEMENT INCENTIVE PLAN AND
ANY PREDECESSOR OR SUCCESSOR CBS CORPORATION LONG-TERM MANAGEMENT INCENTIVE
PLANS (THE “LTMIP”):

 

a.             All awards of stock options that have not vested and become
exercisable on the date of such termination but that would otherwise vest on or
before the end of an eighteen (18) month period thereafter shall accelerate and
vest immediately on the date of termination, and will continue to be exercisable
until the earliest of: (i) eighteen (18) months following the termination date,
(ii) their expiration date; or (iii) the latest date permitted to avoid
implementation of tax or penalties under the provisions of Section 409A of the
Internal Revenue Code and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”).

 

b.            All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable for the
later of: (i) eighteen (18) months after the termination date; or (ii) in the
event that you qualify for “Retirement” as set forth in the LTMIP, then for such
longer period as provided therein; provided, however, that in no event shall the
exercise period extend beyond the earlier of: (x) their expiration date; or
(y) the latest date permitted to avoid implementation of tax or penalties under
the provisions of Code Section 409A.

 

--------------------------------------------------------------------------------

 

Martin D. Franks

As of September 1, 2007

Page 11

 

 

c.             All awards of restricted shares and performance-based restricted
share units (“RSUs”) that would otherwise vest on or before the end of an
eighteen (18) month period thereafter shall accelerate and vest immediately on
the date of termination.

 

d.            All awards of RSUs that were not subject to performance-based
vesting criteria that would otherwise vest on or before the eighteen (18) month
period thereafter shall accelerate and vest immediately to the fullest extent
permitted by the LTMIP on the date of termination.

 

Provided, that if you are deemed to be a “key employee” as determined by
procedures adopted by CBS at the time of your termination as it pertains to Code
Section 409A, and if any such Salary and/or Bonus amount would be paid both
(i) within six months after your termination of employment and (ii) later than
February 28 of the year after your termination of employment (any such amounts
being referred to as “Gap Period Payments”), then such Gap Period Payments shall
be paid by such February 28 rather than on the dates they otherwise would have
been paid but for this proviso.

 

You shall be required to mitigate the amount of any payment provided for in
(i) of this paragraph 8(d) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments, provided, that mitigation shall not be
required, and no reduction for other compensation shall be made for earnings for
services provided during the first twelve (12) months after the termination of
your employment.  You agree to advise CBS immediately and in writing of any
employment for which you are receiving such payments and to provide
documentation of as requested by CBS with respect to such employment.  The
payments provided for in (i) above are in lieu of any other severance or income
continuation or protection under any CBS plan that may now or hereafter exist.

 


(E)                               RENEWAL NOTICE / NON-RENEWAL.  CBS SHALL
NOTIFY YOU SIX (6) MONTHS PRIOR TO THE EXPIRATION OF THIS AGREEMENT IN WRITING
IF IT INTENDS TO CONTINUE YOUR EMPLOYMENT BEYOND THE EXPIRATION OF THE TERM. IF
YOU ARE NOTIFIED THAT CBS DOES INTEND TO CONTINUE YOUR EMPLOYMENT, THEN YOU
AGREE THAT YOU SHALL NEGOTIATE EXCLUSIVELY WITH CBS FOR THE FIRST 90 DAYS
FOLLOWING SUCH NOTIFICATION. NOTHING CONTAINED HEREIN SHALL OBLIGATE CBS TO
PROVIDE AN INCREASE TO YOUR COMPENSATION HEREUNDER UPON SUCH RENEWAL. IF YOU
REMAIN EMPLOYED BEYOND THE END OF THE TERM BUT HAVE NOT ENTERED INTO A NEW
CONTRACTUAL RELATIONSHIP WITH CBS, OR ANY OF CBS’S AFFILIATED COMPANIES, YOUR
CONTINUED EMPLOYMENT SHALL BE “AT WILL” AND ON SUCH TERMS AND CONDITIONS AS CBS
MAY AT THE TIME ESTABLISH, AND EITHER PARTY, DURING SUCH PERIOD, MAY TERMINATE
YOUR EMPLOYMENT AT ANY

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 12

 

 


TIME, PROVIDED, THAT IF CBS TERMINATES YOUR EMPLOYMENT DURING SUCH PERIOD
WITHOUT CAUSE, YOU SHALL BECOME ELIGIBLE TO RECEIVE THE GREATER OF: (I) ONE
YEAR’S BASE SALARY AND TARGET BONUS OR (II) SEVERANCE UNDER THE THEN CURRENT CBS
SEVERANCE POLICY APPLICABLE TO EXECUTIVES AT YOUR LEVEL SUBJECT TO THE TERMS OF
SUCH SEVERANCE POLICY, AND IN EITHER CASE, SUBJECT TO YOUR EXECUTION OF A
RELEASE IN FAVOR OF CBS.


 


(F)                                  TERMINATION OF BENEFITS.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY (EXCEPT AS OTHERWISE PROVIDED IN
PARAGRAPH 8(D) WITH RESPECT TO MEDICAL AND DENTAL BENEFITS AND LIFE INSURANCE),
PARTICIPATION IN ALL CBS BENEFIT PLANS AND PROGRAMS (INCLUDING, WITHOUT
LIMITATION, VACATION ACCRUAL, ALL RETIREMENT AND RELATED EXCESS PLANS AND LTD)
WILL TERMINATE UPON THE TERMINATION OF YOUR EMPLOYMENT EXCEPT TO THE EXTENT
OTHERWISE EXPRESSLY PROVIDED IN SUCH PLANS OR PROGRAMS AND SUBJECT TO ANY VESTED
RIGHTS YOU MAY HAVE UNDER THE TERMS OF SUCH PLANS OR PROGRAMS.  THE FOREGOING
SHALL NOT APPLY TO THE LTMIP AND, AFTER THE TERMINATION OF YOUR EMPLOYMENT, YOUR
RIGHTS UNDER THE LTMIP SHALL BE GOVERNED BY THE TERMS OF THE LTMIP AWARD
AGREEMENTS OR CERTIFICATES AND THE APPLICABLE LTMIP PLANS.


 


(G)                               RESIGNATION FROM OFFICIAL POSITIONS.  IF YOUR
EMPLOYMENT WITH CBS TERMINATES FOR ANY REASON, YOU SHALL BE DEEMED TO HAVE
RESIGNED AT THAT TIME FROM ANY AND ALL OFFICER OR DIRECTOR POSITIONS THAT YOU
MAY HAVE HELD WITH CBS, OR ANY OF CBS’S AFFILIATED COMPANIES AND ALL BOARD SEATS
OR OTHER POSITIONS IN OTHER ENTITIES YOU HELD ON BEHALF OF CBS.  IF, FOR ANY
REASON, THIS PARAGRAPH 8(G) IS DEEMED INSUFFICIENT TO EFFECTUATE SUCH
RESIGNATION, YOU AGREE TO EXECUTE, UPON THE REQUEST OF CBS, ANY DOCUMENTS OR
INSTRUMENTS WHICH CBS MAY DEEM NECESSARY OR DESIRABLE TO EFFECTUATE SUCH
RESIGNATION OR RESIGNATIONS, AND YOU HEREBY AUTHORIZE THE SECRETARY AND ANY
ASSISTANT SECRETARY OF CBS TO EXECUTE ANY SUCH DOCUMENTS OR INSTRUMENTS AS YOUR
ATTORNEY-IN-FACT.


 


(H)                               RELEASE AND COMPLIANCE WITH PARAGRAPH 6. 
NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, CBS SHALL REQUIRE THAT,
PRIOR TO PAYMENT OF ANY AMOUNT OR PROVISION OF ANY BENEFIT PURSUANT TO PARAGRAPH
8(D), YOU SHALL HAVE EXECUTED A GENERAL RELEASE IN FAVOR OF CBS AND ITS
AFFILIATED COMPANIES IN A FORM SATISFACTORY TO CBS. IN ADDITION, THE PAYMENTS
AND BENEFITS DESCRIBED IN PARAGRAPH 8(D) SHALL IMMEDIATELY CEASE, AND CBS SHALL
HAVE NO FURTHER OBLIGATIONS TO YOU WITH RESPECT THERETO, IN THE EVENT THAT YOU
MATERIALLY BREACH ANY PROVISION OF PARAGRAPH 6 HEREOF.


 


9.                                    DEATH.  IN THE EVENT OF YOUR DEATH PRIOR
TO THE END OF THE TERM WHILE ACTIVELY EMPLOYED, YOUR BENEFICIARY OR ESTATE SHALL
RECEIVE (I) YOUR SALARY UP TO THE DATE ON WHICH THE DEATH OCCURS; (II) ANY BONUS
EARNED IN THE PRIOR YEAR BUT NOT YET PAID; AND (III) BONUS COMPENSATION FOR THE
CALENDAR YEAR IN WHICH THE DEATH OCCURS, DETERMINED IN ACCORDANCE WITH THE STIP
(I.E., BASED UPON CBS’S ACHIEVEMENT OF ITS GOALS AND CBS’S GOOD FAITH ESTIMATE
OF YOUR ACHIEVEMENT OF YOUR PERSONAL GOALS) AND PRO-RATED FOR THE PORTION OF THE
YEAR THROUGH THE DATE OF DEATH, PAYABLE, LESS APPLICABLE DEDUCTIONS AND
WITHHOLDING TAXES, BY FEBRUARY 28TH OF THE FOLLOWING YEAR.  IN THE EVENT OF YOUR
DEATH


 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 13

 

 


AFTER THE TERMINATION OF YOUR EMPLOYMENT WHILE YOU ARE ENTITLED TO RECEIVE
COMPENSATION UNDER PARAGRAPH 8(D), YOUR BENEFICIARY OR ESTATE SHALL RECEIVE
(X) ANY SALARY PAYABLE UNDER PARAGRAPH 8(D)(I) UP TO THE DATE ON WHICH THE DEATH
OCCURS; AND  (Y) BONUS COMPENSATION FOR THE CALENDAR YEAR IN WHICH THE DEATH
OCCURS IN AN AMOUNT EQUAL TO YOUR TARGET BONUS AND PRO-RATED FOR THE PORTION OF
THE YEAR THROUGH THE DATE OF DEATH, PAYABLE, LESS APPLICABLE DEDUCTIONS AND
WITHHOLDING TAXES, BY FEBRUARY 28TH OF THE FOLLOWING YEAR.


 


10.                                 NO ACCEPTANCE OF PAYMENTS.  YOU REPRESENT
THAT YOU HAVE NOT ACCEPTED OR GIVEN NOR WILL YOU ACCEPT OR GIVE, DIRECTLY OR
INDIRECTLY, ANY MONEY, SERVICES OR OTHER VALUABLE CONSIDERATION FROM OR TO
ANYONE OTHER THAN CBS FOR THE INCLUSION OF ANY MATTER AS PART OF ANY FILM,
TELEVISION PROGRAM OR OTHER PRODUCTION PRODUCED, DISTRIBUTED AND/OR DEVELOPED BY
CBS, OR ANY OF CBS’S AFFILIATED COMPANIES.


 


11.                                 EQUAL OPPORTUNITY EMPLOYER; EMPLOYEE
STATEMENT OF BUSINESS CONDUCT. YOU RECOGNIZE THAT CBS IS AN EQUAL OPPORTUNITY
EMPLOYER.  YOU AGREE THAT YOU WILL COMPLY WITH CBS POLICIES REGARDING EMPLOYMENT
PRACTICES AND WITH APPLICABLE FEDERAL, STATE AND LOCAL LAWS PROHIBITING
DISCRIMINATION ON THE BASIS OF RACE, COLOR, SEX, RELIGION, NATIONAL ORIGIN,
CITIZENSHIP, AGE, MARITAL STATUS, SEXUAL ORIENTATION, DISABILITY OR VETERAN
STATUS.  IN ADDITION, YOU AGREE THAT YOU WILL COMPLY WITH THE CBS BUSINESS
CONDUCT STATEMENT.


 


12.                                 NOTICES.  ALL NOTICES UNDER THIS AGREEMENT
MUST BE GIVEN IN WRITING, BY PERSONAL DELIVERY OR BY MAIL, AT THE PARTIES’
RESPECTIVE ADDRESSES SHOWN ON THIS AGREEMENT (OR ANY OTHER ADDRESS DESIGNATED IN
WRITING BY EITHER PARTY), WITH A COPY, IN THE CASE OF CBS, TO THE ATTENTION OF
THE EXECUTIVE VICE PRESIDENT, GENERAL COUNSEL, CBS.  ANY NOTICE GIVEN BY MAIL
SHALL BE DEEMED TO HAVE BEEN GIVEN THREE DAYS FOLLOWING SUCH MAILING.


 


13.                                 ASSIGNMENT.  THIS IS AN AGREEMENT FOR THE
PERFORMANCE OF PERSONAL SERVICES BY YOU AND MAY NOT BE ASSIGNED BY YOU OR CBS
EXCEPT THAT CBS MAY ASSIGN THIS AGREEMENT TO ANY AFFILIATED COMPANY OF OR ANY
SUCCESSOR IN INTEREST TO CBS.


 


14.                                 NEW YORK LAW, ETC.  YOU ACKNOWLEDGE THAT
THIS AGREEMENT HAS BEEN EXECUTED, IN WHOLE OR IN PART, IN NEW YORK, AND YOUR
EMPLOYMENT DUTIES ARE PRIMARILY PERFORMED IN NEW YORK.  ACCORDINGLY, YOU AGREE
THAT THIS AGREEMENT AND ALL MATTERS OR ISSUES ARISING OUT OF OR RELATING TO YOUR
CBS EMPLOYMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS ENTERED INTO AND PERFORMED ENTIRELY THEREIN.


 


15.                                 NO IMPLIED CONTRACT.  NOTHING CONTAINED IN
THIS AGREEMENT SHALL BE CONSTRUED TO IMPOSE ANY OBLIGATION ON CBS OR YOU TO
RENEW THIS AGREEMENT OR ANY PORTION THEREOF.  THE PARTIES INTEND TO BE BOUND
ONLY UPON EXECUTION OF A WRITTEN AGREEMENT AND NO NEGOTIATION, EXCHANGE OF DRAFT
OR PARTIAL PERFORMANCE SHALL BE DEEMED


 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 14

 

 


TO IMPLY AN AGREEMENT.  NEITHER THE CONTINUATION OF EMPLOYMENT NOR ANY OTHER
CONDUCT SHALL BE DEEMED TO IMPLY A CONTINUING AGREEMENT UPON THE EXPIRATION OF
THE TERM.


 


16.                                 ENTIRE UNDERSTANDING.  THIS AGREEMENT
CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER CONTAINED IN THIS AGREEMENT, AND CAN BE CHANGED ONLY BY A WRITING SIGNED
BY BOTH PARTIES.


 


17.                                 VOID PROVISIONS.  IF ANY PROVISION OF THIS
AGREEMENT, AS APPLIED TO EITHER PARTY OR TO ANY CIRCUMSTANCES, SHALL BE FOUND BY
A COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BUT WOULD BE ENFORCEABLE
IF SOME PART WERE DELETED OR THE PERIOD OR AREA OF APPLICATION WERE REDUCED,
THEN SUCH PROVISION SHALL APPLY WITH THE MODIFICATION NECESSARY TO MAKE IT
ENFORCEABLE, AND SHALL IN NO WAY AFFECT ANY OTHER PROVISION OF THIS AGREEMENT OR
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT.


 


18.                                 SUPERSEDES PRIOR AGREEMENTS.  WITH RESPECT
TO THE PERIOD COVERED BY THE TERM, THIS AGREEMENT SUPERSEDES AND CANCELS ALL
PRIOR AGREEMENTS RELATING TO YOUR EMPLOYMENT BY CBS, OR ANY OF CBS’S AFFILIATED
COMPANIES.


 

19.                            Payment of Deferred Compensation – Section 409A.

 

(a)                               The intent of the parties is that payments and
benefits under this Agreement comply with Code Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If you notify CBS (with specificity as to the reason
therefor) that you believe that any provision of this Agreement (or of any award
of compensation, including equity compensation or benefits) would cause you to
incur any additional tax or interest under Section 409A and CBS concurs, or CBS
(without any obligation whatsoever to do so) independently makes such
determination, CBS shall, after consulting with you, use reasonable efforts to
reform such provision to the extent possible to comply with Code Section 409A;
provided that such modification shall, to the maximum extent practicable,
maintain the original intent and economic benefit to you and CBS of the
applicable provision without violating the provisions of Code Section 409A; and
further provided that if CBS, in its sole discretion, determines that
reformation or modification is not practicable, CBS is under no obligation
whatsoever to make such reformation or modification.

 

(b)                              In no event whatsoever (including, but not
limited to as a result of paragraph (a) or otherwise) shall CBS be liable for
any tax, interest or penalties that may be imposed on you by Code Section 409A
or any damages for failing to comply with Code Section 409A or (a) above.  You
acknowledge that you have been advised to obtain independent legal, tax or other
counsel in connection with Code Section 409A, and you acknowledge that your
decision to enter into this Agreement is based on consultation with such
counsel.

 

--------------------------------------------------------------------------------


 

Martin D. Franks

As of September 1, 2007

Page 15

 

 


20.                                 ARBITRATION.  IF ANY DISAGREEMENT OR DISPUTE
WHATSOEVER SHALL ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT (INCLUDING
THE DOCUMENTS REFERENCED HEREIN) OR YOUR EMPLOYMENT WITH CBS, THE PARTIES HERETO
AGREE THAT SUCH DISAGREEMENT OR DISPUTE SHALL BE SUBMITTED TO ARBITRATION BEFORE
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), AND THAT A NEUTRAL ARBITRATOR WILL
BE SELECTED IN A MANNER CONSISTENT WITH ITS EMPLOYMENT ARBITRATION RULES AND
MEDIATION PROCEDURES (“RULES”).  SUCH ARBITRATION SHALL BE CONFIDENTIAL AND
PRIVATE AND CONDUCTED IN ACCORDANCE WITH THE RULES.  ANY SUCH ARBITRATION
PROCEEDING SHALL TAKE PLACE IN NEW YORK CITY BEFORE A SINGLE ARBITRATOR (RATHER
THAN A PANEL OF ARBITRATORS).  THE PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE
NO AUTHORITY TO AWARD ANY PUNITIVE OR EXEMPLARY DAMAGES AND WAIVE, TO THE FULL
EXTENT PERMITTED BY LAW, ANY RIGHT TO RECOVER SUCH DAMAGES IN SUCH ARBITRATION. 
EACH PARTY SHALL BEAR ITS RESPECTIVE COSTS (INCLUDING ATTORNEY’S FEES, AND THERE
SHALL BE NO AWARD OF ATTORNEY’S FEES).  JUDGMENT UPON THE FINAL AWARD RENDERED
BY SUCH ARBITRATOR, AFTER GIVING EFFECT TO THE AAA INTERNAL APPEALS PROCESS, MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, CBS SHALL BE ENTITLED TO SEEK INJUNCTIVE, PROVISIONAL
AND EQUITABLE RELIEF IN A COURT PROCEEDING AS A RESULT OF YOUR ALLEGED VIOLATION
OF THE TERMS OF SECTION 6 OF THIS AGREEMENT, AND YOU HEREBY CONSENT AND AGREE TO
EXCLUSIVE PERSONAL JURISDICTION IN ANY STATE OR FEDERAL COURT LOCATED IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN.


 

 

[signature page to follow]

 

--------------------------------------------------------------------------------


 


IF THE FOREGOING CORRECTLY SETS FORTH OUR UNDERSTANDING, PLEASE SIGN, DATE AND
RETURN ALL FOUR (4) COPIES OF THIS AGREEMENT TO THE UNDERSIGNED FOR EXECUTION ON
BEHALF OF CBS; AFTER THIS AGREEMENT HAS BEEN EXECUTED BY CBS AND A
FULLY-EXECUTED COPY RETURNED TO YOU, IT SHALL CONSTITUTE A BINDING AGREEMENT
BETWEEN US.


 

 

 

Very truly yours,

 

 

 

CBS CORPORATION

 

 

 

 

 

By:

/s/ Anthony G. Ambrosio

 

 

 

Name: Anthony G. Ambrosio

ACCEPTED AND AGREED:

 

Title: EVP, HR & Administration

 

 

 

 

/s/ Martin D. Franks

 

 

Martin D. Franks

 

 

 

 

Dated:

May 12, 2008

 

 

 

--------------------------------------------------------------------------------

 

SECTION 409A
AGREEMENT AMENDMENT

 

This Amendment modifies certain terms and conditions of your employment or other
compensation agreement, as the case may be, with CBS Corporation or one of its
subsidiaries (your “Agreement”).  In this Amendment, we refer to the corporation
or other entity that employs you as the “Company”, and we refer to CBS
Corporation and its subsidiaries, collectively, as “CBS”.

 

1.    Timing of Pre-Termination Payments.  If your Agreement does not already
provide a schedule for the payment of your base salary or other regular
compensation (your “Salary”) that is in compliance with Section 409A of the
Internal Revenue Code and the rules, regulations and guidance thereunder
(“Section 409A”) (e.g., does not state that your Salary will be paid on a
bi-weekly basis or in accordance with normal payroll practices), your Agreement
is modified to provide that payments of Salary, less deductions and income and
payroll tax withholding as may be required or authorized under applicable law,
shall be payable in accordance with the Company’s normal payroll procedures for
employees generally, but no less frequently than monthly.  If you participate in
an annual bonus plan and your Agreement does not already specify a date on which
your annual bonus will be paid that either complies with Section 409A or causes
the payment of your annual bonus to be exempt from Section 409A (including, if
applicable, payment of your annual bonus while receiving short-term disability
benefits), your Agreement is modified to provide that your annual bonus will be
paid between January 1 and February 28 of the calendar year following the
calendar year as to which the bonus is payable.  If your Agreement provides for
a payment to be made promptly or as soon as administratively practicable after
or following the occurrence of a permissible payment event (within the meaning
of Section 409A) that is specified in the Agreement, then the payment will be
made not later than 90 days following the occurrence of such permissible payment
event, provided that you will not have the right to designate the taxable year
of the payment and provided that such time of payment shall be determined by CBS
in its sole discretion.

 

2.    Termination of Employment.  To the extent that your Agreement provides for
any severance or other termination payment, or any other benefits to be made or
provided to you or your beneficiaries, upon or as a result of your termination
of employment, including as a result of your becoming “disabled” within the
meaning of such term under CBS’s Long-Term Disability (LTD) program, you will be
considered to have experienced a termination of employment as of the date that
the facts and circumstances indicate that it is reasonably anticipated that you
will provide no further services after such date or that the level of bona fide
services that you are expected to perform permanently decreases to 20% or less
of the average level of bona fide services that you performed over the
immediately preceding 36-month period (or the full period of services, if you
have been providing services less than 36 months), except that you will be
considered to have experienced a termination of employment as a result of your
becoming disabled on the date that is six months after the date on which the
disability begins.  Whether you have had a termination of employment will be
determined by the Company in a manner consistent with the definition of
“separation from service” under the default rules of Section 409A.

 

For these purposes, your “services” include services that you provide as an
employee or as an independent contractor.  In addition, in determining whether
you have experienced a termination of employment, the Company is obligated to
take into account services you provide both for it and for any other corporation
that is a member of the same “controlled group” of corporations as the Company
under Section 414(b) of the Internal Revenue Code or any other trade or business
(such as a partnership) which is under common control with the Company as
determined under Section 414(c) of the Internal Revenue Code, in each case as
modified under the default rules of Section 409A.  In general, this means that
the Company will consider as services to the Company services you provide to any
corporation or other entity which controls, is controlled by, or is under

 

1

--------------------------------------------------------------------------------


 

common control with CBS Corporation.  “Control” means, directly or indirectly,
possessing at least 50% of the total value of the equity interests of an entity
or, in the case of a corporation, possessing at least 50% of the total voting
power.

 

3.    Timing of Post-Termination Payments and Benefits.  Unless otherwise
specified herein, subject to paragraph 3(d) of this Amendment, and further
subject to your compliance with paragraph 5 of this Amendment (if applicable),
for any payments that are required to be made or benefits that are required to
be provided under your Agreement following the termination of your employment,
to the extent that your Agreement does not already provide a payment schedule
that is in compliance with Section 409A, or if your Agreement provides for a
choice regarding the time or form of payment (e.g., lump sum or payable over
time in equal installments), then:

 

(a)           Any annual bonus or pro-rated annual bonus to which you are
entitled under your Agreement (whether for the year in which your termination of
employment occurs or any subsequent year) (other than any amount described in
paragraph 4) will be paid in a lump sum between January 1 and February 28 of the
calendar year following the calendar year as to which the bonus is payable.

 

(b)           The total amount of all Salary continuation payments (other than
any amount described in paragraph 4 below) (your “Total Separation Pay”), shall
be paid, less applicable withholding taxes, as follows:

 

(i)            beginning on the regular payroll date (“Regular Payroll Date”)
next following the termination of your employment, you will receive your regular
Salary amount per payroll period (your “Regular Payroll Amount”) on your Regular
Payroll Dates until the earlier of (A) the Regular Payroll Date on which you
have received your Total Separation Pay or (B) the last Regular Payroll Date
that occurs on or prior to March 15th of the calendar year following the
calendar year in which your employment terminates;

 

(ii)           if any of your Total Separation Pay remains unpaid, beginning
with the first Regular Payroll Date after March 15th of the calendar year
following the calendar year in which your employment terminates, you will
receive your Regular Payroll Amount until you have received under this paragraph
3(b)(ii) the lesser of (A) the remainder of your Total Separation Pay or (B) an
amount equal to the maximum amount permitted to be paid pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two times
your annualized compensation for the calendar year preceding the calendar year
of termination, or (y) two times the Section 401(a)(17) limit for the calendar
year in which your termination occurs, which is $460,000 for 2008); provided,
however, that in no event shall payment be made to you pursuant to this
paragraph later than December 31st of the second calendar year following the
calendar year in which your employment terminates; and

 

(iii)          the balance of your Total Separation Pay, if any remains unpaid,
will be paid to you by payment of your Regular Payroll Amount on your Regular
Payroll Dates beginning with the Regular Payroll Date that follows the date of
the final payment pursuant to paragraph 3(b)(ii) above.

 

(c)           If any post-termination benefits coverage under a medical, dental
and/or life insurance plan, or the provision of any other benefit or perquisite,
results in in-kind benefits or reimbursements to you that are (x) taxable for
federal income tax purposes and (y) subject to

 

2

--------------------------------------------------------------------------------


 

Section 409A, then such in-kind benefits or reimbursements shall be subject to
the following rules:

 

(i)            The in-kind benefits to be provided, or the amounts to be
reimbursed, shall be determined pursuant to the terms of the applicable benefit
plan, policy or agreement and shall be limited to your lifetime and the lifetime
of your eligible dependents.

 

(ii)           The amounts eligible for reimbursement, or the in-kind benefits
provided, during any calendar year may not affect the expenses eligible for
reimbursement, or the in-kind benefits provided, in any other calendar year.

 

(iii)          Any reimbursement of an eligible expense shall be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred.

 

(iv)           Your right to an in-kind benefit or reimbursement is not subject
to liquidation or exchange for cash or another benefit.

 

(d)           Notwithstanding the foregoing, if you are a “specified employee”
(within the meaning of Section 409A and determined pursuant to procedures
adopted by CBS Corporation) at the time of the termination of your employment,
then to the extent any amount scheduled to be paid to you during the six-month
period following the termination of your employment (including, for this
purpose, any equity-based incentive award that is scheduled for settlement
during the six-month period following the termination of your employment)
constitutes deferred compensation (within the meaning of Section 409A), such
amount shall be paid to you or settled, as the case may be, on the earlier of
(i) the first business day of the seventh calendar month following the calendar
month in which the termination of your employment occurs or (ii) your death. 
The preceding sentence supersedes any similar provision in your Agreement or any
other agreement that is applicable to you.

 

(e)           To minimize the risk that the six-month delay pursuant to the
preceding paragraph 3(d) will disrupt coverage under any medical, dental and/or
life insurance plan in which you are entitled to participate following the
termination of your employment, payments described in paragraph 3(b) that are
made during the six months following the termination of your employment shall
first be applied to cover any costs relating to such continued medical, dental
and life insurance coverage, but only to the extent that such coverage would
constitute deferred compensation for purposes of Section 409A, and thereafter
shall be made in respect of other amounts or benefits owed to you.

 

(f)            For avoidance of doubt, please note that these timing rules apply
following any termination of employment, including termination of employment
incident to non-renewal of the Agreement or as a result of your becoming
disabled, unless otherwise specified herein.

 

4.    Death.  To the extent that your Agreement provides for a payment to be
made as a result of your death, such payment shall be made by February 28th of
the calendar year following the calendar year in which you die.

 

5.    Release.  This paragraph 5 applies if your Agreement conditions payment or
the provision of benefits following the termination of your employment upon your
execution of a Release.  For purposes of this paragraph 5, the “Release” refers
to a release in a form attached to your Agreement, or if no such release is so
attached, to any form of release in use by the Company at the time of the
termination of your employment.  If your Agreement contains such terms, then the

 

3

--------------------------------------------------------------------------------


 

Company shall not be required to commence making severance or other payments or
providing benefits that are conditioned on the effectiveness of the Release,
unless:

 

(a)           if your Agreement does not specify a deadline by which you must
have executed the Release and it must have become irrevocable, by 60 days
following your termination of employment; or

 

(b)           if your Agreement specifies a deadline by which you must have
executed the Release and it must have become irrevocable, by such deadline;

 

you have executed the Release and delivered it to the Company, and the Release
has become effective and irrevocable in its entirety; provided, however, that if
such deadline falls in the calendar year following the calendar year in which
your employment terminates, payments shall commence on the later of (i) the
first business day in the calendar year following the calendar year in which
your employment terminates and (ii) the date on which your Release becomes
effective and irrevocable in its entirety.  The first installment of any such
payments shall include all amounts that were not paid during the period between
the termination of your employment and the date on which the Release became
effective and irrevocable in its entirety.

 

6.    Good Reason.  This paragraph 6 applies if your Agreement contains a
definition of “good reason.”  In order to terminate your employment with “good
reason,” you must provide the Company with a notice of termination specifying
(a) the effective date of your termination and (b) the particular
condition(s) that constitute “good reason” for such termination.  The notice
must be provided within thirty (30) days of when you knew or reasonably should
have known of the initial existence of the condition(s) that are purported to
constitute “good reason,” and must state a proposed date of the termination of
your employment that is at least thirty (30) days after the date of the notice
of your intent to terminate with “good reason,” during which time the Company
shall be given the opportunity to cure any basis for such “good reason.”  If no
cure is timely effected, then your termination with “good reason” shall be
effective as of the date of termination you specified in the notice of
termination.  If a cure is timely effected, your resignation for “good reason”
shall not be effective at that time.  The foregoing notice and cure provision
shall supersede the notice and cure provision in your Agreement, if any.

 

7.    Severance Plan Adjustment.  In the event that you are entitled to any
election between severance options (e.g., a choice between amounts available
under a severance plan and your severance entitlement under the Agreement), then
the amounts, but not the time or form of payment, of your severance entitlement
under the Agreement shall automatically be adjusted to equal whichever is the
greater amount in the aggregate of such severance options.  The time and form of
payment shall continue as specified in the terms of your Agreement or as amended
by this Amendment.

 

8.    No Offsets.  If your Agreement gives the Company the right to reduce or
otherwise offset against amounts owed to you in order to satisfy any obligations
you owe the Company, such provision is modified to provide that the Company
shall not make any deductions for money or property that you owe to the Company
from amounts that constitute deferred compensation for purposes of Section 409A,
except for applicable withholding taxes on such amounts and otherwise only to
the extent that such deduction would not cause any person to incur any tax,
interest or penalties under Section 409A.

 

9.    Designation of Separate Payments.  If, under any provision of your
Agreement, you become entitled to be paid Salary continuation, bonus payments,
or any other type of payment or benefit, then each payment or benefit shall be
considered, and is hereby designated as, a separate payment for purposes of
Section 409A (and consequently your entitlement to such payment or benefit shall
not be considered an entitlement to a single payment of the aggregate amount to
be paid).

 

4

--------------------------------------------------------------------------------


 

10.  General Reimbursements.  If your Agreement provides for reimbursements that
constitute deferred compensation for purposes of Section 409A, in no event shall
the reimbursements be paid later than the last day of the calendar year
following the year in which the related expense was incurred.

 

11.  Section 409A.  To the extent applicable, it is intended that the
compensation arrangements under the Agreement be in full compliance with
Section 409A.  The Agreement shall be construed in a manner to give effect to
such intention.  In no event whatsoever (including, but not limited to, as a
result of this section or otherwise) shall the Company be liable for any tax,
interest or penalties that may be imposed on you under Section 409A.  Neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold you harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto.  You acknowledge that you have
been advised to obtain independent legal, tax or other counsel in connection
with Section 409A.

 

12.  Additional modifications to the terms and conditions of your Agreement, if
any, which are required for compliance with Section 409A are set forth on the
attached Exhibit A.

 

13.  Except as otherwise provided herein, your Agreement shall continue in full
force and effect in accordance with its terms.

 

5

--------------------------------------------------------------------------------
